                 Case 17-16415             Doc 52   Filed 10/24/18 Entered 10/24/18 14:15:57     Desc Main
                                                     Document     Page 1 of 11




1A
 101-7-TDR
 /2009
 /2010
 2ems Inc.
                                                UNITED STATES BANKRUPTCY COURT
                                                 NORTHERN DISTRICT OF ILLINOIS
                                                        CHICAGO DIVISION


              In Re:                                          §
                                                              §
              TOVAR, KIMBERLY DAWN                            §     Case No. 17-16415
                                                              §
                                  Debtor                      §

                              CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                              REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                              ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

                      JOSEPH E. COHEN, chapter 7 trustee, submits this Final Account, Certification that the
              Estate has been Fully Administered and Application to be Discharged.

                      1) All funds on hand have been distributed in accordance with the Trustee’s Final Report
              and, if applicable, any order of the Court modifying the Final Report. The case is fully
              administered and all assets and funds which have come under the trustee’s control in this case
              have been properly accounted for as provided by law. The trustee hereby requests to be
              discharged from further duties as a trustee.

                     2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims
              discharged without payment, and expenses of administration is provided below:


              Assets Abandoned: 4,090.00                            Assets Exempt: 20,110.00
              (Without deducting any secured claims)

              Total Distributions to Claimants: 80,393.53           Claims Discharged
                                                                    Without Payment: 130,105.38

              Total Expenses of Administration: 64,606.47


                      3) Total gross receipts of $ 160,000.00 (see Exhibit 1), minus funds paid to the debtor
              and third parties of $ 15,000.00 (see Exhibit 2), yielded net receipts of $ 145,000.00 from the
              liquidation of the property of the estate, which was distributed as follows:




         UST Form 101-7-TDR (10/1/2010) (Page: 1)
             Case 17-16415             Doc 52    Filed 10/24/18 Entered 10/24/18 14:15:57            Desc Main
                                                  Document     Page 2 of 11




                                                  CLAIMS           CLAIMS                  CLAIMS                CLAIMS
                                                SCHEDULED         ASSERTED                ALLOWED                 PAID



SECURED CLAIMS
(from Exhibit 3)                                       $ NA                  $ NA                  $ NA                     $ NA

PRIORITY CLAIMS:
  CHAPTER 7 ADMIN. FEES
  AND CHARGES
  (from Exhibit 4)                                       NA             64,606.47              64,606.47                64,606.47

PRIOR CHAPTER
  ADMIN. FEES AND
  CHARGES (from Exhibit 5)                               NA                   NA                     NA                       NA

  PRIORITY UNSECURED
  CLAIMS (from Exhibit 6)                                NA             80,002.23              80,002.23                80,002.23

GENERAL UNSECURED
CLAIMS (from Exhibit 7)                                  NA            130,496.68             130,496.68                  391.30

TOTAL DISBURSEMENTS                                    $ NA          $ 275,105.38           $ 275,105.38          $ 145,000.00


                  4) This case was originally filed under chapter 7 on 05/26/2017 . The case was pending
          for 17 months.

                 5) All estate bank statements, deposit slips, and canceled checks have been submitted to
          the United States Trustee.

                  6) An individual estate property record and report showing the final accounting of the
          assets of the estate is attached as Exhibit 8. The cash receipts and disbursements records for each
          estate bank account, showing the final accounting of the receipts and disbursements of estate
          funds is attached as Exhibit 9.

                 Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the
          foregoing report is true and correct.

          Dated: 10/10/2018                        By:/s/JOSEPH E. COHEN
                                                                                Trustee
          STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
          exemption 5 C.F.R. § 1320.4(a)(2) applies.




     UST Form 101-7-TDR (10/1/2010) (Page: 2)
               Case 17-16415             Doc 52      Filed 10/24/18 Entered 10/24/18 14:15:57                     Desc Main
                                                      Document     Page 3 of 11




                                                              EXHIBITS TO
                                                            FINAL ACCOUNT


             EXHIBIT 1 – GROSS RECEIPTS

                            DESCRIPTION                                    UNIFORM                                        $ AMOUNT
                                                                          TRAN. CODE1                                     RECEIVED

    Liquidation of Real Property (Schedule A)                                1110-000                                         160,000.00

TOTAL GROSS RECEIPTS                                                                                                        $ 160,000.00
1
 The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


             EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                    PAYEE                                       DESCRIPTION                           UNIFORM             $ AMOUNT
                                                                                                     TRAN. CODE              PAID

KIMBERLY TOVAR                                     Exemptions                                         8100-000                 15,000.00

TOTAL FUNDS PAID TO DEBTOR &                                                                                                  $ 15,000.00
THIRD PARTIES


             EXHIBIT 3 – SECURED CLAIMS

                                                  UNIFORM       CLAIMS
                                                                                    CLAIMS               CLAIMS
CLAIM NO.               CLAIMANT                   TRAN.     SCHEDULED                                                    CLAIMS PAID
                                                                                   ASSERTED             ALLOWED
                                                   CODE     (from Form 6D)

NA            NA                                    NA                    NA                   NA                    NA               NA

TOTAL SECURED CLAIMS                                                     $ NA                 $ NA                 $ NA              $ NA


             EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES and CHARGES




       UST Form 101-7-TDR (10/1/2010) (Page: 3)
               Case 17-16415             Doc 52        Filed 10/24/18 Entered 10/24/18 14:15:57     Desc Main
                                                        Document     Page 4 of 11




                                           UNIFORM
                                                             CLAIMS          CLAIMS          CLAIMS
                PAYEE                       TRAN.                                                             CLAIMS PAID
                                                           SCHEDULED        ASSERTED        ALLOWED
                                            CODE

TRUSTEE
COMPENSATION:JOSEPH E.
COHEN, TRUSTEE                              2100-000                   NA       10,500.00         10,500.00        10,500.00


INTERNATIONAL SURETIES LTD.                 2300-000                   NA           58.64             58.64            58.64


Closing costs & title fees                  2500-000                   NA        2,774.82          2,774.82         2,774.82


LAKE BARRINGTON SHORES
CONDO ASSN.                                 2500-000                   NA        8,432.25          8,432.25         8,432.25


ASSOCIATED BANK                             2600-000                   NA         213.95            213.95           213.95


Real estate taxes                           2820-000                   NA       22,242.44         22,242.44        22,242.44


ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):COHEN &
KROL                                        3110-000                   NA        3,776.67          3,776.67         3,776.67


ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):JOSEPH E.
COHEN                                       3110-000                   NA        1,888.33          1,888.33         1,888.33


ATTORNEY FOR TRUSTEE FEES
(TRUSTEE FIRM):COHEN &
KROL                                        3120-000                   NA         459.37            459.37           459.37


ATTORNEY FOR TRUSTEE FEES
(OTHER FIRM):PATINKIN &
PATINKIN                                    3210-000                   NA        4,165.00          4,165.00         4,165.00




       UST Form 101-7-TDR (10/1/2010) (Page: 4)
             Case 17-16415             Doc 52        Filed 10/24/18 Entered 10/24/18 14:15:57           Desc Main
                                                      Document     Page 5 of 11




                                         UNIFORM
                                                              CLAIMS            CLAIMS             CLAIMS
              PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                            SCHEDULED          ASSERTED           ALLOWED
                                          CODE

REALTOR FOR TRUSTEE FEES
(REAL ESTATE
COMMISSIONS):COLDWELL
BANKER                                    3510-000                      NA          10,095.00         10,095.00         10,095.00

TOTAL CHAPTER 7 ADMIN. FEES                                          $ NA         $ 64,606.47       $ 64,606.47       $ 64,606.47
AND CHARGES



            EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES and CHARGES

                                         UNIFORM
                                                              CLAIMS            CLAIMS             CLAIMS
              PAYEE                       TRAN.                                                                    CLAIMS PAID
                                                            SCHEDULED          ASSERTED           ALLOWED
                                          CODE

NA: NA                                          NA                      NA                 NA               NA                NA

TOTAL PRIOR CHAPTER ADMIN.                                           $ NA                $ NA             $ NA              $ NA
FEES AND CHARGES



            EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                CLAIMS            CLAIMS
                                                UNIFORM
                                                              SCHEDULED          ASSERTED          CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                             CLAIMS PAID
                                                               (from Form      (from Proofs of    ALLOWED
                                                 CODE
                                                                   6E)             Claim)

            ILLINOIS DEPARTMENT
000008A     OF REVENUE-BANK                      5800-000                NA           15,207.45       15,207.45         15,207.45


            INTERNAL REVENUE
000002A     SERVICE                              5800-000                NA           64,794.78       64,794.78         64,794.78

TOTAL PRIORITY UNSECURED                                                $ NA        $ 80,002.23      $ 80,002.23      $ 80,002.23
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 5)
             Case 17-16415             Doc 52       Filed 10/24/18 Entered 10/24/18 14:15:57        Desc Main
                                                     Document     Page 6 of 11




            EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                             CLAIMS           CLAIMS
                                                UNIFORM
                                                           SCHEDULED         ASSERTED           CLAIMS
CLAIM NO.             CLAIMANT                   TRAN.                                                         CLAIMS PAID
                                                            (from Form     (from Proofs of     ALLOWED
                                                 CODE
                                                                6F)            Claim)

            ADVANCE AMERICA,
000001      CASH ADVANCE CENTE                  7100-000             NA             1,331.96        1,331.96             3.99


            AMERICREDIT
            FINANCIAL SERVICES,
000003      INC                                 7100-000             NA             4,758.86        4,758.86           14.27


            CAPITAL ONE BANK
000006      (USA), N.A.                         7100-000             NA           33,573.67        33,573.67          100.67


000005      CAVALRY SPV I, LLC                  7100-000             NA           14,788.32        14,788.32           44.35


            ILLINOIS DEPARTMENT
000008B     OF REVENUE                          7100-000             NA             1,857.18        1,857.18             5.57


            INTERNAL REVENUE
000002B     SERVICE                             7100-000             NA           73,043.59        73,043.59          219.02


            LVNV FUNDING, LLC ITS
000007      SUCCESSORS AN                       7100-000             NA               856.06          856.06             2.57


000004      VERIZON                             7100-000             NA               287.04          287.04             0.86

TOTAL GENERAL UNSECURED                                             $ NA       $ 130,496.68     $ 130,496.68         $ 391.30
CLAIMS




     UST Form 101-7-TDR (10/1/2010) (Page: 6)
                                              Case 17-16415                 Doc 52    Filed 10/24/18
                                                                                                  FORMEntered
                                                                                                       1        10/24/18 14:15:57                                       Desc Main
                                                                                       Document      Page  7 of
                                                                              INDIVIDUAL ESTATE PROPERTY RECORD 11
                                                                                                                 AND REPORT                                                                                             Page:       1
                                                                                                            ASSET CASES                                                                                                   Exhibit 8
Case No:             17-16415       ABG     Judge: A. BENJAMIN GOLDGAR                                                                          Trustee Name:                       JOSEPH E. COHEN
Case Name:           TOVAR, KIMBERLY DAWN                                                                                                      Date Filed (f) or Converted (c):     05/26/17 (f)
                                                                                                                                               341(a) Meeting Date:                 07/20/17
For Period Ending: 10/10/18                                                                                                                    Claims Bar Date:                     09/29/17



                                       1                                                    2                            3                          4                         5                                     6
                                                                                                              Estimated Net Value
                                                                                      Petition/          (Value Determined by Trustee,       Property Formally           Sale/Funds                   Asset Fully Administered (FA)/
                              Asset Description                                      Unscheduled            Less Liens, Exemptions,             Abandoned                Received by                 Gross Value of Remaining Assets
                  (Scheduled and Unscheduled (u) Property)                             Values                  and Other Costs)             OA=554(a) Abandon             the Estate

 1. REAL ESTATE                                                                           145,000.00                          145,000.00                                           160,000.00                     FA
 2. VEHICLE                                                                                  6,500.00                               0.00                                                 0.00                     FA
 3. HOUSEHOLD GOODS                                                                          2,500.00                               0.00                                                 0.00                     FA
 4. ELECTRONICS                                                                                  50.00                              0.00                                                 0.00                     FA
 5. APPAREL                                                                                     150.00                              0.00                                                 0.00                     FA
 6. CASH                                                                                         10.00                              0.00                                                 0.00                     FA
 7. CHECKING                                                                                    -10.00                              0.00                                                 0.00                     FA

                                                                                                                                                                                                   Gross Value of Remaining Assets
 TOTALS (Excluding Unknown Values)                                                       $154,200.00                         $145,000.00                                          $160,000.00                            $0.00
                                                                                                                                                                                                   (Total Dollar Amount in Column 6)

   _____________________________________________________________________________________________________________________________
   Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:


   TFR FILED 7/3/18 AND DISTRIBUTION MADE 7/13/18 - 10/9/18. TRUSTEE HAS SOLD REAL ESTATE AND IS PREPARING HIS TFR -
   1/11/2018. TRUSTEE FILING MOTION FOR SALE OF REAL ESTATE - 7/30/17.


   Initial Projected Date of Final Report (TFR): 03/31/18           Current Projected Date of Final Report (TFR): 03/31/18




LFORM1                                                                                                                                                                                                                           Ver: 20.00j
         UST Form 101-7-TDR (10/1/2010) (Page: 7)
                                           Case 17-16415                 Doc 52   Filed 10/24/18 Entered 10/24/18 14:15:57                                 Desc Main
                                                                                   DocumentFORM Page
                                                                                                 2   8 of 11                                                                                         Page:     1
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                 Exhibit 9
  Case No:             17-16415 -ABG                                                                                               Trustee Name:                    JOSEPH E. COHEN
  Case Name:           TOVAR, KIMBERLY DAWN                                                                                        Bank Name:                       ASSOCIATED BANK
                                                                                                                                   Account Number / CD #:           *******0438 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******3956
  For Period Ending: 10/10/18                                                                                                      Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                                   Separate Bond (if applicable):


           1              2                                3                                                    4                                              5                     6                   7
    Transaction       Check or                                                                                                            Uniform                                                    Account / CD
       Date           Reference                Paid To / Received From                            Description Of Transaction             Tran. Code       Deposits ($)       Disbursements ($)        Balance ($)
                                                                                   BALANCE FORWARD                                                                                                                 0.00
          09/18/17        1       JAMES S. JARVIS, P.C.                            SALE OF REAL ESTATE                                                         101,455.49                                101,455.49
                                  KIMBERLY TOVAR                                     Memo Amount:           (        15,000.00 )         8100-000
                                                                                   HOMESTEAD
                                  JAMES S. JARIVIS, P.C.                               Memo Amount:                 160,000.00           1110-000
                                                                                   Sale proceeds
                                                                                      Memo Amount:          (        22,242.44 )         2820-000
                                                                                   Real estate taxes
                                  LAKE BARRINGTON SHORES CONDO ASSN.                  Memo Amount:          (        8,432.25 )          2500-000
                                                                                   condo fees
                                  COLDWELL BANKER                                     Memo Amount:         (    10,095.00 )              3510-000
                                                                                   Broker's real estate commission
                                                                                      Memo Amount:          (        2,774.82 )          2500-000
                                                                                   Closing costs & title fees
          10/06/17                ASSOCIATED BANK                                  BANK SERVICE FEE                                      2600-000                                          63.24         101,392.25
          11/07/17                ASSOCIATED BANK                                  BANK SERVICE FEE                                      2600-000                                         150.71         101,241.54
          11/20/17     300001     PATINKIN & PATINKIN                              Special Counsel for Trustee Fees                      3210-000                                        4,165.00            97,076.54
          06/06/18     300002     International Sureties Ltd.                      Bond premium                                          2300-000                                          58.64             97,017.90
                                  701 Poydras Street
                                  Suite 420
                                  New Orleans, LA 70139
          07/13/18     300003     JOSEPH E. COHEN, Trustee                         Trustee Fees                                          2100-000                                    10,500.00               86,517.90
                                  105 West Madison St.                             Trustee Fees
                                  Chicago, IL 60602
          07/13/18     300004     COHEN & KROL, Attorney                           Attorney for Trustee Fees (Trustee                                                                    4,236.04            82,281.86
                                  105 West Madison Street
                                  Chicago, IL 60602
                                                                                           Fees                      3,776.67            3110-000
                                                                                           Expenses                   459.37             3120-000


                                                                                                                                   Page Subtotals              101,455.49                19,173.63
                                                                                                                                                                                                             Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 8)
                                           Case 17-16415                 Doc 52   Filed 10/24/18 Entered 10/24/18 14:15:57                            Desc Main
                                                                                   DocumentFORM Page
                                                                                                 2   9 of 11                                                                                      Page:     2
                                                                         ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                              Exhibit 9
  Case No:             17-16415 -ABG                                                                                          Trustee Name:                    JOSEPH E. COHEN
  Case Name:           TOVAR, KIMBERLY DAWN                                                                                   Bank Name:                       ASSOCIATED BANK
                                                                                                                              Account Number / CD #:           *******0438 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******3956
  For Period Ending: 10/10/18                                                                                                 Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                              Separate Bond (if applicable):


           1              2                               3                                                    4                                          5                       6                   7
    Transaction       Check or                                                                                                       Uniform                                                      Account / CD
       Date           Reference                Paid To / Received From                           Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)       Balance ($)
          07/13/18     300005     JOSEPH E. COHEN                                  Attorney for Trustee fees                        3110-000                                          1,888.33            80,393.53
                                  105 West Madison Street
                                  Chicago, IL 60602
          07/13/18     300006     Internal Revenue Service                         Claim 000002A, Payment 100.00000%                5800-000                                       64,794.78              15,598.75
                                  Centralized Insolvency Operation, P.O. B
                                  Philadelphia, Pennsylvania 19101-734
          07/13/18     300007     ILLINOIS DEPARTMENT OF                           Claim 000008A, Payment 100.00000%                5800-000                                       15,207.45                391.30
                                  REVENUE-BANKRUPTCY                               (8-1) Account Number (last 4
                                  PO BOX 19035                                     digits):7804
                                  SPRINGFIELD, IL 62794-9035
          07/13/18     300008     Advance America, Cash Advance Centers            Claim 000001, Payment 0.29956%                   7100-000                                              3.99              387.31
                                  of IL, Inc.                                      (1-1) Account Number (last 4
                                  135 N. Church Street                             digits):3999
                                  Spartanburg, SC 29306
          07/13/18     300009     INTERNAL REVENUE SERVICE                         Claim 000002B, Payment 0.29985%                  7100-000                                           219.02               168.29
                                  Centralized Insolvency Operation
                                  P. O. Box 7346
                                  Philadelphia, PA 19101-7346
          07/13/18     300010     AmeriCredit Financial Services, Inc.             Claim 000003, Payment 0.29986%                   7100-000                                            14.27               154.02
                                  dba GM Financial                                 (3-1) 2013 NISSAN ALTIMA #7572
                                  P O Box 183853
                                  Arlington, TX 76096
          07/13/18     300011     Verizon                                          Claim 000004, Payment 0.29961%                   7100-000                                              0.86              153.16
                                  by American InfoSource LP as agent
                                  4515 N Santa Fe Ave
                                  Oklahoma City, OK 73118
          07/13/18     300012     Cavalry SPV I, LLC                               Claim 000005, Payment 0.29990%                   7100-000                                            44.35               108.81
                                  500 Summit Lake Drive, Ste 400                   (5-1) Cavalry SPV I, LLC as
                                  Valhalla, NY 10595                               assignee of Citibank, N.A.
          07/13/18     300013     Capital One Bank (USA), N.A.                     Claim 000006, Payment 0.29985%                   7100-000                                           100.67                   8.14

                                                                                                                              Page Subtotals                        0.00              82,273.72
                                                                                                                                                                                                          Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 9)
                                              Case 17-16415                 Doc 52   Filed 10/24/18 Entered 10/24/18 14:15:57                              Desc Main
                                                                                      Document FORMPage
                                                                                                     2  10 of 11                                                                                                Page:      3
                                                                            ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                                          Exhibit 9
  Case No:               17-16415 -ABG                                                                                             Trustee Name:                       JOSEPH E. COHEN
  Case Name:             TOVAR, KIMBERLY DAWN                                                                                      Bank Name:                          ASSOCIATED BANK
                                                                                                                                   Account Number / CD #:              *******0438 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******3956
  For Period Ending: 10/10/18                                                                                                      Blanket Bond (per case limit):      $ 5,000,000.00
                                                                                                                                   Separate Bond (if applicable):


           1                2                               3                                                  4                                                 5                          6                         7
    Transaction         Check or                                                                                                          Uniform                                                               Account / CD
       Date             Reference                 Paid To / Received From                          Description Of Transaction            Tran. Code       Deposits ($)            Disbursements ($)              Balance ($)
                                     PO Box 71083
                                     Charlotte, NC 28272-1083
          07/13/18       300014      LVNV Funding, LLC its successors and              Claim 000007, Payment 0.30021%                    7100-000                                                   2.57                       5.57
                                     assigns as
                                     assignee of Capital One, N.A.
                                     Resurgent Capital Services
                                     PO Box 10587
                                     Greenville, SC 29603-0587
          07/13/18       300015      ILLINOIS DEPARTMENT OF REVENUE                    Claim 000008B, Payment 0.29992%                   7100-000                                                   5.57                       0.00
                                     P. O. Box 19035
                                     Springfield, IL 62794-9035

                                             Memo Allocation Receipts:           160,000.00                    COLUMN TOTALS                                    101,455.49                  101,455.49                          0.00
                                         Memo Allocation Disbursements:           58,544.51                        Less: Bank Transfers/CD's                          0.00                        0.00
                                                                                                               Subtotal                                         101,455.49              101,455.49
                                                   Memo Allocation Net:          101,455.49                        Less: Payments to Debtors                                                  0.00
                                                                                                               Net
                                                                                                                                                                101,455.49              101,455.49
                                                                                                                                                                                       NET                             ACCOUNT
                     Total Allocation Receipts:           160,000.00                                            TOTAL - ALL ACCOUNTS                     NET DEPOSITS             DISBURSEMENTS                        BALANCE
               Total Allocation Disbursements:             58,544.51                          Checking Account (Non-Interest Earn - ********0438                 101,455.49                  101,455.49                          0.00
                                                                                                                                                       ------------------------    ------------------------   ------------------------
                     Total Memo Allocation Net:           101,455.49
                                                                                                                                                                 101,455.49                  101,455.49                          0.00
                                                                                                                                                       ==============             ==============              ==============
                                                                                                                                                        (Excludes Account         (Excludes Payments                   Total Funds
                                                                                                                                                                   Transfers)               To Debtors)                    On Hand




                                                                                                                                   Page Subtotals                        0.00                        8.14
                                                                                                                                                                                                                          Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 10)
                                           Case 17-16415                Doc 52   Filed 10/24/18 Entered 10/24/18 14:15:57                     Desc Main
                                                                                  Document FORMPage
                                                                                                 2  11 of 11                                                                             Page:    4
                                                                        ESTATE CASH RECEIPTS AND DISBURSEMENTS RECORD                                                                      Exhibit 9
  Case No:             17-16415 -ABG                                                                                  Trustee Name:                    JOSEPH E. COHEN
  Case Name:           TOVAR, KIMBERLY DAWN                                                                           Bank Name:                       ASSOCIATED BANK
                                                                                                                      Account Number / CD #:           *******0438 Checking Account (Non-Interest Earn
  Taxpayer ID No:    *******3956
  For Period Ending: 10/10/18                                                                                         Blanket Bond (per case limit):   $ 5,000,000.00
                                                                                                                      Separate Bond (if applicable):


          1               2                             3                                            4                                            5                       6                  7
    Transaction       Check or                                                                                               Uniform                                                     Account / CD
       Date           Reference               Paid To / Received From                    Description Of Transaction         Tran. Code       Deposits ($)          Disbursements ($)      Balance ($)




                                                                                                                      Page Subtotals                        0.00                  0.00
                                                                                                                                                                                                 Ver: 20.00j
LFORM24
          UST Form 101-7-TDR (10/1/2010) (Page: 11)
